UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT
                             _______________________

                                    No. 98-30233
                              _______________________

                        In The Matter Of: LINDA V. MAYER,

                                                                         Debtor.

                                LINDA VENUS MAYER,

                                                                      Appellant,

                                         v.

       LOIS SHEPARD; MICHAEL F. ADOUE; JAMES A. NUGENT;
WILLIAM WARD MAYER; BERNARD J. RICE III; HOME INSURANCE COMPANY;
                       CYNTHIA LEE TRAINA,

                                                                      Appellees.

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (96-CV-3223-C)
_________________________________________________________________

                                  August 16, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

                  In her second trip to this court, Debtor-Appellant Linda

Mayer       has    appealed   four   decisions   related   to   her   bankruptcy

proceedings. We discuss them seriatim and, finding no error by the

lower courts, affirm.

                           I. Objections to Exemptions

                  Mayer appeals the bankruptcy court’s decision to sustain

the Chapter 7 trustee’s objections to Mayer’s claimed exemptions.



        *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
She argues (1) that the trustee, Cynthia Traina, had no standing to

object, and (2) that Traina’s objections were void because they

were not properly served on Mayer.

            This bankruptcy originated in Chapter 7 in August 1995.

The first meeting of creditors occurred on October 20, 1995.

According   to   Bankruptcy     Rule    4003(b),    “[t]he     trustee    or   any

creditor” had 30 days after the first meeting to file objections to

Mayer’s claimed exemptions.           Yet, on November 8 -- before the 30

days expired -- the bankruptcy court’s order to convert the case to

Chapter 13 was docketed.        Although Traina’s authority as Chapter 7

trustee expired then, see 11 U.S.C. § 348(e), Traina timely filed

objections to Mayer’s list of exemptions on November 13.                 In March

1996,   after    several   months      of   extensions   and    unsuccessfully

proposed repayment plans, the bankruptcy court granted Traina’s

motion to convert Mayer’s bankruptcy back to Chapter 7, and Traina

was reappointed as Chapter 7 trustee.

            In   June   1996,   the    bankruptcy   court      determined      that

Traina’s objections to exemptions were not barred by lack of

standing or lack of notice.       The bankruptcy court reiterated these

determinations in a written opinion signed and docketed on July 16.

A hearing was held on the merits of Traina’s objections on July 31.

On August 12, the bankruptcy court sustained Traina’s objections.

The district court later found no error in the bankruptcy court’s

ruling.

            Although Traina was not a Chapter 7 trustee when she

filed objections, she was still a “creditor” allowed to file

objections under Rule 4003(b).          In the infant Chapter 13 case, she

                                        2
had claims against the estate for the administrative expenses she

had incurred while she was trustee.1        See 5 WILLIAM L. NORTON JR.,

NORTON BANKRUPTCY LAW & PRACTICE § 125:8, at n.88 (2d ed. 1993 & Supp.

Feb. 1999)   (citing   cases    allowing   postpetition,   preconversion

administrative expenses for former trustees).           Thus, Traina did

have standing to object to Mayer’s claimed exemptions.

          The   question   of     notice   is    made   unusual   by   the

circumstances of this case.     Mayer claims that Traina never served

her with a copy of her objections when they were filed in November

1995, even though Rule 4003(b) requires that “[c]opies of the

objections shall be delivered or mailed to the ... person filing

the list [of exemptions].”      That Rule, however, does not place a

time limit on delivering copies.2          Nor do the rules governing

service of a motion in a contested matter, except “reasonable

notice and opportunity for a hearing.”          See BANKR. R. 9014, 7004.

Thus, the bankruptcy court did not err in determining that service

at the time the matter was set for hearing would be adequate.          The

fact that a hearing on exemptions was not set earlier was due to

the detour the case took into Chapter 13 -- which was made at

Mayer’s request and later found to have been made without good

faith.

          The matter finally was set for hearing in July 1996.

Mayer asserts that before that hearing, Traina served her only with



     1
      Traina had already filed an interim application for fees at
the time of conversion to Chapter 11. It was later granted after
reconversion to Chapter 7.
     2
      This is unlike the pre-1983 Rule 403, which required a copy
to be mailed to the debtor and his attorney “forthwith.”

                                    3
a notice of hearing and not a copy of the objections.           In response,

Traina claims that “Mayer was appropriately served ... and she

filed a memorandum opposing and appeared for oral argument on the

issue.” The record contains a certificate of service showing that,

on June 11, Traina mailed to Mayer a memorandum opposing her

claimed exemptions and included a copy of the original November

objections.   A hearing on the objections was held six weeks later.

            The bankruptcy court and district court did not err in

granting Traina’s objections to Mayer’s claimed exemptions.

                     II. Compromise and Dismissal

            Mayer   argues   that   the    bankruptcy   court    improperly

approved a compromise of several of the estate’s claims.                The

district court held that Mayer’s appeal of the compromise was

untimely.

            The compromise was reached by the trustee and several of

the parties against whom Mayer had made claims.         On July 10, 1996,

the bankruptcy court held a hearing on the motion for authority to

compromise and settle litigation.         The motion included a proposed

settlement agreement, and it specified that the parties against

whom the estate had claims had already tendered a check for $1,000

to the trustee, who awaited only “court approval,” the execution of

“receipt and releases,” and “consent judgments ... signed by the

various courts involved.”

            The bankruptcy judge gave oral reasons for granting the

motion, and, in part of a signed order docketed on July 18, ordered

as follows: “IT IS FURTHER ORDERED that the motion of Cynthia Lee

Traina, et al. for authority to compromise and settle litigation is

                                     4
GRANTED.   Counsel are to file the appropriate order regarding this

motion.”

           On July 31, Traina filed with the bankruptcy court a

receipt and release of the estate’s claims.        On that day, the

bankruptcy judge signed an order dismissing those claims.          The

dismissal order was docketed on August 1.    It was not until August

12 that Mayer filed her notice of appeal from the order “dismissing

and compromising debtor’s claims ... and also the Orders orally

rendered on July 31, 1996.”

           The district court held that Mayer’s appeal of the

compromise was untimely because it was not filed “within 10 days of

the date of the entry of judgment,” BANKR. R. 8002(a), which the

district court determined was on the date that the order approving

the compromise was docketed.   Mayer’s timely appeal of the August

1 dismissal order could not be used as a belated attack against the

July 18 compromise order.

           Under   the   “liberalized   final   judgment   rule”    in

bankruptcy, an order is appealable if it finally disposes of claims

by the trustee against third parties.    Official Comm. of Unsecured

Creds. v. Cajun Elec. Power Coop. (In re Cajun Elec. Power Coop.),

119 F.3d 349, 354 (5th Cir. 1997).    An order approving a compromise

can be a final, appealable order. See, e.g., id.; Expeditors Int’l

v. Citicorp N. Am., Inc. (In re Colortran, Inc.), 218 B.R. 507, 510

(B.A.P. 9th Cir. 1997); Hill v. Burdick (In re Moorhead Corp.), 208
B.R. 87, 89 (B.A.P. 1st Cir. 1997).

           Here, the bankruptcy court’s language ordering counsel to

“file the appropriate order” did not reveal any intent to retain

                                  5
jurisdiction over the compromised claims, or to do anything non-

ministerial in dismissing the claims.                 As the district court

recognized, the bankruptcy court order made clear that it had

approved the compromise and rendered its final judgment on such

issues as whether the compromise was fair and equitable.                  To allow

Mayer to raise those issues by challenging the subsequent dismissal

order would permit a collateral attack.             Cf. Former Frontier Pilot

Litig. Steering Comm., Inc. v. Frontier Airlines, Inc. (In re

Frontier Airlines, Inc.), 117 B.R. 588, 592 (D. Col. 1990) (“the

Committee may not appeal the bankruptcy court’s order confirming

the plan as a way to attack collaterally the bankruptcy court’s

order approving [a settlement]”).

            The district court did not err in finding that Mayer’s

appeal of the compromise order was untimely.

            Mayer also appeals the dismissal order itself on grounds

that it was premature.     Her first argument is that it was premature

because the order authorizing the compromise was not yet final when

the dismissal was ordered.           This proposition has already been

rejected.        Mayer’s second argument is that Traina’s unilateral

release did not constitute a compromise under LA. CIV. CODE art. 3071

(defining    a    compromise   as   “an       agreement   between   two   or   more

persons”).       This argument is meritless; it is sufficient to note

that the compromising parties signed the settlement agreement

submitted to the bankruptcy court with the original motion to

compromise.




                                          6
                III. Protective Order and Stricken Motion

           Mayer argues that the bankruptcy court improperly struck

parts of her response to Traina’s motion to compromise.                    This

action was in the nature of sanctions for scandalous material

included in Mayer’s motion, so it is reviewed for an abuse of

discretion.      See Coie v. Sadkin (In re Sadkin), 36 F.3d 473, 475

(5th Cir. 1994).

           In    her   pro   se    filing   opposing   Traina’s     motion   to

compromise, Mayer included almost three pages that accused Traina

and her attorney of incompetence and unprofessional conduct, and

described the proposed compromise as “ridiculous” and “insulting.”

These sections were stricken by the bankruptcy court, which also

ordered   Mayer,    under    the   threat   of   sanctions,   not    to   “make

scandalous, impertinent or irrelevant allegations against” Traina

or her attorney.

           The bankruptcy court did not abuse its discretion in

taking these minimal steps to preserve decorum in a proceeding that

was obviously driven in part by Mayer’s strong emotions.

                       IV. Enforcement of Sanctions

           In the order docketed on August 12, the bankruptcy court

also addressed previously-awarded sanctions of $294.14.                    This

amount was to have been paid by Mayer to Kurt Englehardt, attorney

for one of the creditors, Lois Shephard.           In the August 12 order,

the bankruptcy court ordered that Mayer was prohibited from filing

any pleadings about Englehardt until the sanction was paid.                  The

district court affirmed.



                                       7
          Mayer does not appeal the underlying award of sanctions.

Rather, she argues that the bankruptcy court’s method of enforcing

the sanctions violates the federal statute precluding the use of

“execution, levy, attachment, garnishment, or other legal process”

against her social security benefits, see 42 U.S.C. § 407(a), which

she claims are her only form of income.

          The bankruptcy court’s order did not constitute “other

legal process” within the meaning of § 407(a).     Unlike the cases

Mayer cites, there was no execution on a judgment here, cf. Todd v.

Romano, 550 A.2d 111 (N.H. 1988), nor a threat of a lawsuit or

withholding of state tax refunds for refusal to pay over social

security benefits, cf. King v. Schafer, 940 F.2d 1182 (8th Cir.

1991).   Mayer was simply prohibited from filing further pleadings

about Englehardt until she paid her sanctions.   That she may have

to use social security benefits -- after she receives them -- to do

this, does not violate the statute.   See United States v. Eggen,

984 F.2d 848 (7th Cir. 1993) (district court could revoke probation

for defendant’s failure to use social security benefits already

paid to him to make restitution to his victims).

                           V. Conclusion

          Some of the appellants have requested sanctions from this

court against Mayer.   Although the litigation tactics surrounding

this bankruptcy have often been no credit to the debtor, the first

two legal issues raised in this appeal were not so frivolous as to

warrant sanctions from this court at this time.     Of course, the

bankruptcy and district courts have the power to enter appropriate

sanctions against Mayer for her tactics in those courts.     And we

                                 8
reiterate that Mayer may not use the federal courts as a vehicle

for baseless or scandalous or repetitive claims.

           All appellees except Traina moved to dismiss this appeal

on technical grounds.   Those motions are DENIED.    The motion of

Appellee Bernard J. Rice III to supplement the record on appeal is

GRANTED.

           The judgments of the district court and bankruptcy court

are AFFIRMED.




                                 9